Per Curiam.
In this case the Chief Justice, Mr. Justice Whitfield and Mr. Justice Browne are of the opinion that the judgment should be affirmed, while Mr. Justice Ellis, Mr. Justice West and Mr. Justice Terrell are of opinion that the judgment should be reversed; and there being no prospect of a change of judicial opinion, the judgment should be affirmed on the authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 South. Rep. 51, and Pensacola Electric Co. v. Humphreys 61 Fla. 389, 54 South, Rep. 452.
An order will be entered affirming the judgment to which the Writ of Error herein was taken.